The verdict was as follows:
1. Were the words "without recourse" stricken from the note sued on without the knowledge and consent of Mrs. M. S. Everett? Answer: Yes.
2. Did S. J. Everett endorse said notes solely for the accommodation of Mrs. Pittman, and in order to enable her to borrow money on said notes? Answer: __________
3. Did the plaintiff notify S. J. Everett that said note had been dishonored after maturity? Answer. No.
On 1 November, 1923, Frank Bell and Lula Bell executed and delivered to M. S. Everett a promissory note for $600 payable on or before 1 November, 1925. The note before its maturity was *Page 806 
endorsed by M. S. Everett to the plaintiff without recourse. S. J. Everett also endorsed it without recourse, but afterwards at the suggestion of Mrs. Pittman or her attorney, and without the consent of M. S. Everett, he struck out the words "without recourse." He contended that he was only an accommodation endorser, that he had received nothing of value by reason of his endorsement, and that no notice of nonpayment had ever been given him. We find no error in the charge of the court, and we are of opinion that upon the verdict as returned the plaintiff was not entitled to judgment against the appellants.
No error.